Exhibit 10.7.3
THIRD AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT
This Third Amendment to the Executive Employment Agreement of G.G. Pique (“Third
Amendment”) is made as of December 31, 2008 (“Third Amendment Effective Date”)
by and between Energy Recovery, Inc., a Delaware corporation, with its principal
offices at 1908 Doolittle Drive, San Leandro, CA 94577 (the “Company” and G.G.
Pique, an individual (the “Executive”) ( together, the “Parties”) in order to
satisfy the requirements of Section 409A of the Internal Revenue Code of 1986,
as amended and the Treasury Regulations promulgated thereunder, as amended.
Pursuant to Article 5.8 of the Executive Employment Agreement, the Company
hereby amends that Agreement, including any amendment thereto, as follows:
Article 2.2. The Company amends Article 2.2 by adding the following sentence to
the end thereof:
All reimbursements shall be made in accordance with the requirements with the
short-term deferral exemption to Section 409A of the Code such that all expenses
are submitted and reimbursed no later that March 15th of the year following the
year in which such expenses are incurred.
Article 3.2(b)(iv). The Company amends Article 3.2(b)(iv) by replacing the last
sentence thereof as follows:
However, no amount payable under this Agreement that is non-qualified deferred
compensation subject to Section 409A of the Code, as determined in the sole
discretion of the Company, shall be paid unless the Executive experiences a
termination that is also a “separation from service” within the meaning of
Section 409A of the Code (a “Separation from Service”), and, if the Executive is
a “specified employee” within the meaning of Section 409A of the Code as of the
date of the Separation from Service (as determined in accordance with
Section 409A of the Code), such amount shall instead be paid or provided to the
Executive on the earlier of first business day after the date that (i) is six
months following the Executive’s Separation from Service or (ii) of the
Executive’s death, to the extent such delayed payment is required to avoid a
prohibited distribution under Section 409A(a)(2) of the Code, or any successor
provision thereof.
Article 3.2(e). The Company amends Article 3.2(e) by adding a new sentence to
the end thereof:
However, no amount payable under this Agreement that is non-qualified deferred
compensation subject to Section 409A of the Code, as determined in the sole
discretion of the Company, shall be paid unless the Executive experiences a
termination that is also a Separation from Service, and, if the Executive is a
“specified employee” within the meaning of Section 409A of the Code as of the
date of the Separation from Service (as determined in accordance with
Section 409A of the Code), such amount shall instead be paid or provided to the
Executive on the earlier of first business day after the date that (i) is six
months following the Executive’s Separation from Service or (ii) of the
Executive’s death, to the extent such delayed payment is required to avoid a
prohibited distribution under Section 409A(a)(2) of the Code, or any successor
provision thereof.

1



--------------------------------------------------------------------------------



 



Article 3.2(e)(iii)(B). The Company amends Article 3.2(e)(iii)(B) by adding a
new sentence to the end thereof:
Notwithstanding the foregoing to the contrary, any such reduction and
cancellation shall be made in accordance with the requirements of Section 409A
of the Code.
Article 3.2(e)(iii)(B). The Company amends Article 3.2(e)(iii)(B) by adding the
following phrase “and in all cases in compliance with Section 409A of the Code,”
after the phrase “Notwithstanding clauses A and B above,” and by adding a new
sentence to the end thereof:
Notwithstanding the foregoing to the contrary, if the Executive elects to
receive 2.99 his or her base amount any such reduction and cancellation shall be
made in accordance with the requirements of Section 409A of the Code.
Article 5.1. The Company amends Article 5.1 by adding the following sentence to
the end thereof.
Notwithstanding the forgoing to the contrary, the payment of any amounts
pursuant to Section 3.2(b)(ii)-(iv) shall be waived to the extent that the
Executive does not return an executed release within 45 days of the date of the
Executive’s termination of employment.
All other terms contained in the Executive Employment Agreement shall continue
in full force and effect.
WITNESS, the execution of this Third Amendment as of the date first above
written.

                  “Executive”       “Company”
 
                G.G. Pique       Energy Recovery Inc.
 
               
By:
  /s/ G.G. PIQUE
 
G.G. Pique       By:
Name:   /s/ HANS PETER MICHELET
 
 Hans Peter Michelet
 
          Title:   Executive Chairman, Board of Directors

2